Case 2:20-cr-00210-PD Document 49 Filed 04/28/21 Page 1of 3

Noah Gorson, Esquire

Identification No. 34323

email ng@gorsonlaw.com

Arnold Silverstein, Esq

Identification No. 18344

email arnold,silverstein@ gmail.com

1845 Walnut Street # 1300

Philadelphia, PA 19103

(215) 569-4661 Attorneys for Defendant

IN THE UNITED STATES DISTRICI' COURT
FOR THE EASTERN DISTRICT OF PENNSYLVANIA
UNITED STATES OF AMERICA
VS. CRIMINAL NO. 20-CR-210
MICHAEL “OZZIE” MYERS”
MOTION IN LIMINE TO BAR GOVERNMENT OR ITS WITNESS(ES) FROM

REFERRING TO DEFENDANT AS OZZIE AND AS AN EX-CONGRESSMAN AND
STRIKING THESE TERMS FROM THE INDICIMENT UNDER F.R.CrP. 7(d)

1. Defendant. Michael Myers, is charged with a multi count indictment alleging conspiracy, bribery
and other charges.

2. Defendant was convicted in 1981 of bribery and conspiracy.

3, Defendant was referred to throughout his trial and in newspaper articles since that time referring
to Abscam as Michael Ozzie Myers.

4, In numerous media articles regarding this indictment the media refers to Defendant as Michael
Ozzie Myers an ex-congressman who was part of a “famous Federal Sting”.

5. Defendant submits the nickname Ozzie and/or reference to his being former congressman will
prejudice the jury and prevent him from having a fair trial.

6. Defendant submits the unfair prejudice caused by the use of the nickname Ozzie and/or
reference to his being former congressman clearly outweighs any probative value attributed to the
use of those terms.

7. Defendant moves for the Court at trial to bar the Government/witness(es) from using the
nickname Ozzie and/or reference to Defendant being former congressman because the prejudicial
value of these terms clearly outweighs any possible probative value. See Fed. R. Evid. 403.

 
Case 2:20-cr-00210-PD Document 49 Filed 04/28/21 Page 2 of 3

- 8. Under Rule 403, even relevant evidence is inadmissible "if its probative value is substantially
outweighed bya danger of one or more of the following: unfair prejudice, confusing the issues,
misleading the jury, undue delay, wasting time, or needlessly presenting cumulative evidence." Hed.
R. Evid. 403. Rule 403 mandates a balancing test, "requiring sensitivity on the part of the trial court
to the subtleties of the particular situation." United States v. Vosburgh, 602 F. 3d. 512, 537 (3d Gir.
2010). Relevant here, the advisory notes to Rule 403 state that "unfair prejudice" means an “undue
tendency to suggest decision on an improper basis, commonly, though not necessarily, an emotional
one." Fed. R. Evid, 403 advisory committee note.

9. The use of the nickname Ozzie and former Congressman/ person has little if any probative value
in this case. These terms are not related to the Government’s proof in this case. On the other hand,
the potential for prejudice to Defendant Myers from the use of these terms is potentially
incalculable.

10, Defendant submits the use of the aforementioned terms in the indictment are prejudicial to him
and of no relevance to the Government’s case.

11. Pursuant F.R.Cr.P. 7(d) Defendant moves to strike from the indictment the nickname Ozzie
and former Congressman/ person because these terms are not relevant to the Government’ s case
and are both inflammatory and prejudicial to the Defendant.

12, A motion to strike under Rule 7(d) will be granted where "it is clear that the allegation
complained of is not relevant to the charge contained in the indictment and is inflammatory and
prejudicial." United States v. Klein, 124 F, Supp. 476, 479-80 (S.D.N.Y. 1954), aff'd, 247 F.2d 908 (2d
Cir. 1957), cert. denied, 355 US, 924, 2 L. Ed. 2d 354, 78 S. Ct. 365 (1958). See United States v. Persico,
621 F. Supp. 842, 860 (S.D.N-Y. 1985)

WHEREFORE, DEFENDANT requests that the Court bar the Government and witnesses
from referring to Defendant as “Ozzie” or as an “ex-congressman” or “ex-congressperson” and
_ strike all of same from the Indictment.

RESPECTFULLY SUBMITTED:

By:_/s/ Noah Gerson
NOAH GORSON, ESQUIRE
ATTORNEY FOR DEFENDANT

By:_/s/ Arnold Silverstein
ARNOLD SILVERSTEIN, EsQuire
ATTORNEY FOR DEFENDANT

 
Case 2:20-cr-00210-PD,. Document 49 Filed 04/28/21 Page 3 of 3

CERTIFICATE OF SERVICE

I hereby certify that a true and correct copy of the foregoing Motion was served upon the
following in the manner indicated on today’s date of April 28, 2021.

ECF
Honorable Paul S$. Diamond
US. Courthouse
601 Market Street, Room 14614
Philadelphia, PA 19106-1773

ECF
Department of Justice
United States Attorney's Office
Eastern District of Pennsylvania
Assistant United States Attormmey
Eric Gibson, Esq.
615 Chestnut Street, Suite 1250
Philadelphia, PA 19106-4476

By: _/s/ Neah Gorson
NOAH GORSON, ESQUIRE

 
